ROSE, District Judge.
There was a libel and a cross-libel. By consent the cases have been consolidated. Two vessels were in collision. Each claims to be free from fault and says that the other was solely to blame. Both of them are ocean-going steamships. One of them, the Sigmaringen, flies the German, the other, the Jacob Luckenbach, the American, flag. At about 6:11 on the morning of April 28th last they came together in broad daylight at or near the intersection of the Curtis Bay and Ft. McHenry channels of the Patapsco river. There is less dispute as to facts than is usual in such cases. The parties differ principally as to what rules of navigation were applicable to the situation in which the ships found themselves. That difference began before the collision and was in part its cause.
The quarantine anchorage of the port of Baltimore lies to the westward of the Ft. McHenry or main ship channel. In a direction parallel to that of the channel it appears to be in the neighborhood of 3,500 feet long. It is 600 feet wide. In other words, for a distance of about 3,500 feet the channel is here widened from 600 to 1,200 feet. The northernmost side of this anchorage is formed by the Curtis Bay channel. The latter extends from the Baltimore & Ohio coal pier at Curtis Bay to the Ft. McHenry channel. It is perfectly straight, running almost due east from the pier, its compass course being east one-half south. It is about 2 miles long, is 30 feet deep, and, except where it widens at its mouth, is 250 feet wide. The intersection of its southernmost side with the westernmost side of the Ft. McHenry channel is marked by can buoy No. 23. Some 900 feet to the east and north of that buoy is a white spar buoy, which marks the north-westernmost corner of the anchorage. This latter buoy is in the southern line of the Curtis Bay channel.
The parties substantially agree as to the east and west line upon which the collision took place. The Luckenbach came straight down the Curtis Bay channel. After passing buoy No. 1, and while under the observation of the Sigmaringen, it never made any perceptible change in its course. Shortly before the two ships came together its helm was put to starboard, but before the ship appreciably responded thereto its engines were reversed at full speed. The influence of the *228propeller under such conditions offset that of the helm. The captain of the Luckenbach says he passed down the channel slightly to the south of its center. It is safe to say that the ships came together not far from the center line of the Curtis Bay channel, or from a prolongation of that line. Such line is, perhaps, 400 feet north of buoy 23. The collision may have happened somewhat nearer that buoy, and did, if the course taken.by the Luckenbach after going by buoy No. 1 was parallel to the line passing from buoy No. 1 through the white spar buoy to buoy No. 23. A number of witnesses on the Lucken-bach speak of buoy No. 23 appearing under the stern of the Sigma-ringen after the latter moved up the Ft. McHenry channel subsequent to the collision. As the Sigmaringen is 394 feet long, and was struck about 130 feet from her stem, the probabilities are that her. stern was at the moment.of the collision a very few feet from the east and west line which passed through buoy No. 23. More attention has been given by the parties to fixing the north and south line upon which the collision happened.
The Sigmaringen says that for some time before she was struck she had been on the Ft. McHenry channel course, and at the moment of collision was to the right of the center of that channel. The Lucken-bach says that the ships came together in the Curtis Bay. channel, and not in the Ft. McHenry channel.
The steamship City of Norfolk passed up the latter channel im- • mediately before the accident, which, to the eyes of Mr. Brooks, the first officer of that ship, even then was imminent. He says he had 'never seen a collision and he was very much interested. He watched the two vessels concerned until the crash came. He says that the Sig-maringen passed very close to buoy No. 23, which is on'the westernmost side of the Ft. McHenry channel. He thinks that she went to the westward of that buoy, but he is not sure. An instant before the collision the Sigmaringen’s stem was thrown to starboard; that- is, towards the east. I think that it was this movement which shut in the buoy from Mr. Brooks’ observation.
On the whole, I am persuaded that Mr. Brooks, who struck me as a singularly impartial, intelligent, and well-informed witness, was right in supposing that the Sigmaringen passed to the. westward of buoy No. 23, and very close to it. In any event if the Sigmaringen was at the time of passing such buoy on the channel course, as its witnesses swear it was, or upon any approximation of that course, it must have been well to the westward of the center line of the channel when the Luckenbach struck it. Certain it is that when the ships came together die Sigmaringen was not very far from the line of the west side of the Ft. McHenry channel, and probably a little to the west of that line. The circumstances of the collision confirm this view. The Luck-enbach had- reversed before the collision; how long before it may not be possible to say with certainty. Its speed had, however, been reduced, or the damage done by its blow, considerable as it was, would doubtless have been still more serious. If the Sigmaringen had not been in the way, the Luckenbach would not have reversed. If the Luckenbach had not, it would inevitably have gone still farther to the eastward. If the Sigmaringen at the time of the collision was in the *229eastern half of the channel, the Luckenbach’s course would have carried it, had it not reversed, and had the Sigmaringen not been in the way, aground to the east of the channel. It is not probable that the Luckenbach was navigated in that manner.
I find, therefore, that the collision happened at or about the line of the westernmost side of the channel, and at a point from 200 to 400 feet north of buoy No. 23.
The night before the Luckenbach had completed loading a full cargo of 4,000 tons of coal. It was 300 feet long, and drew so laden about 24 feet of water. Between 5 and 6 on the morning of the collision it got under way for sea. Its master says he intended to stop and anchor temporarily at the quarantine anchorage. The Luckenbach was not a fast boat. Its maximum speed was only 8 knots. On the morning in question its engines were at half speed. It was making, perhaps, 5 knots through the water.
The Sigmaringen was on a voyage in ballast from Cienfuegos to Baltimore. It had arrived at quarantine about 1 :30 on the morning of the collision and had there anchored. There has been some controversy as to the precise point at which it dropped its anchor. Taking all the testimony into consideration, I find that it anchored near the westernmost side of the anchorage grounds and 1,000 feet or more from the white spar buoy. The captain of the Sigmaringen says it wras anchored not less than 700 feet from such buoy. Some of the other witnesses put it closer. The conclusion at which I have arrived is based upon the testimony of the chief engineer of the Sigmaringen that in the two minutes preceding the collision at which its engines were run at full speed it traveled 317 meters, or 1,070 feet. Allowing for the distance it made under half speed, it does not appear that it could have been anchored less than 1,000 feet away from the white spar buoy, and perhaps a few hundred feet more. Towards morning the wind came from the westerly direction. Preceding the collision it was blowing about 6 miles an hour. The ship consequently headed to the west. The witnesses differ as to whether its bow pointed north or south of west. I do not think it is material to attempt the settlement of the controversy on this question. It weighed anchor at 6:06. The collision happened certainly as early as 6:12, probably about 6:11; the time used being that of the Sigmaringen.
When the Sigmaringen broke ground, the Luckenbach had been for some time on its course down the Curtis Bay channel. The collision took place 5 or 6 minutes later. The Luckenbach was making 5 knots, or about 500 feet a minute. Its engines were reversed before the collision. How long before is uncertain. Probably for a very short time, yet sufficiently long to reduce her speed.
Prom all the circumstances, I find that the Luckenbach was not more than half a statute mile from the place of collision at the time the Sigmaringen got under way; that is, the Luckenbach was then something over 400 feet to the east of buoy No. 1 and about half a knot or a little more from the Sigmaringen. At that time the two ships were so headed that they were approaching each other head to head, or nearly so. At 6:06 the Sigmaringeu’s engines were started. They were worked at slow until 6:07. Luring that time the ship sim-*230piy turned to starboard without otherwise materially altering- its position. The Luckenbach at 6:07 was about 2,000 feet from the point at which the collision afterwards happened; that is to say, it had just about passed buoy No. 1. There was then probably something less than a half mile between the two ships. During the next minute the engines of the Sigmaringen were at half speed and the ship continued to swing to starboard. During this minute it is not probable that the ship could have moved forward more than a couple of hundred feet, if so much. At 6:08 its engines were put at full speed. At that moment the Luckenbach must have been not much over 1,500 feet from the point of collision; that is to say, it was nearly half-way between buoy No. 1 and the white spar buoy. The Sigmaringen’s pilot said that the Luckenbach was then only 200 or 300 yards off. He was perhaps confused when he said so. Up to one minute or more after the time at which the order “Full speed ahead” was given — that is to say until 6:09 —the Sigmaringen had been navigated without thought of the Lucken-bach, and in ignorance, so far as everybody on board of her, except, perhaps, her pilot, was concerned, of the existence of the collier. He says he'saw the latter when he was getting under way. If he did, he paid no further attention to it until a minute, as he says, after the Sigmaringen's engines had been put at full speed, and when the Luck-enbach must have been within 1,000 feet of the point of collision. The pilot is very young, not yet 22. He was confused and contradictory in his testimony, not, I think, because he wanted to deceive, but because his responsibility seems to have been too heavy for his experience and ability. No lookout was stationed on the Sigmaringen, and with the possible exception of the pilot no one in fact did look out. If he did, he might as well not have done so. I-Ie had too many other things to think about. It follows that, if the absence of a proper lookout could in any way have contributed to the accident which subsequently followed, the Sigmaringen must be held in fault.
When the Luckenbach was in fact noticed by those on board the Sigmaringen, the former was within 1,200 feet, if not less, of the place at which the collision subsequently took place. The Sigmaringen was still, in my opinion, steaming diagonally across the upper end of the anchorage ground. If it held the course and speed at which to that time it had been progressing, it would have been a dangerous experiment for the Luckenbach to have attempted to pass around the White spar buoy under its stern. Indeed, if the Sigmaringen had not begun to move faster, as it in fact did, it probably would have been impossible. Up to that time it had been moving very slowly. When it saw the Luckenbach, its pilot and master had little time to think. They assumed that the fifth position was presented, because the vessels were at that moment on crossing courses. They failed to realize that they were not keeping their speed, but were constantly accelerating it, and would, had the collision not have taken place, have continued to- do so for some time to come. The Sigmaringen, with its engines at full speed, would have ultimately traveled at the rate of 12 knots an hour. It had not gotten up to more than about 6 when its engines were reversed. Those in charge of its navigation overlooked the fact that they had, moreover, according to their own testimony, changed *231their course within 1,000 or 1,200 feet of the Luckenbach. If they were seeking to charge it with the responsibility of a burdened vessel, they should have kept course and speed. They, however, blew one blast to the Luckenbach. For some reason the latter did not hear it. A moment after the Luckenbach blew two blasts to the Sigmar-ingen. Nobody on the latter ship heard either of them. Some of those on board of it did notice a single puff of steam, and supposed that the Luckenbach had assented to their proposition that it should pass under the stern of the Sigmaringen. It is possible that each ship signaled the other so nearly together as to prevent one from hearing the other’s signal. The master of the Luckenbach claims that he thought that, as the ships were on opposite courses when they were within half a mile or so of each other, he was entitled to treat them as still on those courses. He felt that he had started first. He had a heavily laden vessel going down a relatively narrow channel. He supposed that he had the right of way. He impressed me as a man rather markedly inclined to stand up for what he thinks to be his rights. In a brief moment after each had sounded the signals, all appreciated that a collision was almost inevitable. Then each ship did what should have been done before — they reversed at full speed and blew three times. It was too late. The master of the Luckenbach says he did not earlier attempt to exchange signals with the Sigmaringen because he feared that if he did so he would have confused a couple of steamers which were proceeding up the main ship channel. If so, he should, in view of the position and actions of the Sigmaringen, have gotten his vessel more thoroughly under control, so that, when it became possible to interchange signals with the other ship, he would have been in a position to act as such exchange .indicated. Fie should not have waited, as he did, until the vessels were so close that the slightest misunderstanding or delay on the part of either would make collision inevitable. Under the circumstances as they must have been apparent to all parties, there was quite obvious danger that the two ships might differ as to what rule of navigation was applicable. If the master of the Luckenbach thought an interchange of signals was impracticable, it was clearly his duty to reduce speed at once.
There has been much discussion as to whether the two ships were in the fifth position. That they were on crossing courses at the moment of the collision was clear. They came together at right angles. It is equally certain that, when the vessels were already near enough to require each of them to be navigated with some relation to the other, they were not on crossing courses. It is no less certain that the Sig-maringen, from the time it got under way to the time of collision, was constantly changing its speed, and during that time must have made several changes of course. The prime fault on the part of the Sig-maringen was not keeping a lookout. If it had not done so, I am persuaded the collision would have been prevented, either by an earlier interchange of signals or by different navigation on its part.
I have already said that in my view the Luckenbach was clearly also in fault for approaching so close to the Sigmaringen without effecting an inier.-hange of signals and without checking its speed with sufficient promptness.
*232-, ,It follows that the usual decree for a reference to a commissioner to ascertain the damages and for' a division of them between the two ships , must be made.